
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 6469
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 2, 2010
			Received; read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		AN ACT
		To amend section 17 of the Richard B.
		  Russell National School Lunch Act to include a condition of receipt of funds
		  under the child and adult care food program.
	
	
		1.Condition of receipt of funds
			 under the child and adult care food programSection 17 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1766) is amended by
			 adding at the end the following:
			
				(u)Ineligibility of
				institutionsAn institution shall be ineligible for funds under
				this section if such institution employs a child care staff member who—
					(1)refuses to consent to a criminal background
				check that includes—
						(A)a search of the
				State criminal registry or repository in the State where the child care staff
				member resides and each State where such staff member previously
				resided;
						(B)a search of
				State-based child abuse and neglect registries and databases in the State where
				the child care staff member resides and each State where such staff member
				previously resided;
						(C)a search of the
				National Crime Information Center;
						(D)a Federal Bureau
				of Investigation fingerprint check using the Integrated Automated Fingerprint
				Identification System; and
						(E)a search of the
				National Sex Offender Registry established under the Adam Walsh Child
				Protection and Safety Act of 2006 (42 U.S.C. 16901 et
				seq.);
						(2)makes a false statement in connection with
				such criminal background check;
					(3)is registered or is required to be
				registered on a State sex offender registry or the National Sex Offender
				Registry established under the Adam Walsh Child Protection and Safety Act of
				2006 (42 U.S.C.
				16901 et seq.); or
					(4)has been convicted of a felony consisting
				of—
						(A)homicide;
						(B)child abuse or
				neglect;
						(C)a crime against
				children, including child pornography;
						(D)spousal
				abuse;
						(E)a crime involving
				rape or sexual assault;
						(F)kidnapping;
						(G)arson; or
						(H)physical assault,
				battery, or a drug-related offense, committed within the past 5
				years.
						.
		
	
		
			Passed the House of
			 Representatives December 2, 2010.
			Lorraine C. Miller,
			Clerk
		
	
